DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed May 31, 2022.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0237533 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Kim et al. teach a display device 10 comprising:  a substrate 100 comprising a display area DA and a non-display area PA; a circuit portion 110 on the non-display area PA, the circuit portion 110 comprising a first circuit portion TFT-P (right side) and a second circuit portion TFT-P (left side); a valley portion (under 425-3) separating the first circuit portion TFT-P (right side) and the second circuit portion TFT-P (left side) from each other; and a thin film encapsulation layer 300 sealing the display area DA, the thin film encapsulation layer 300 extending from the display area DA to the valley portion (under 425-3), wherein the first circuit portion TFT-P (right side) is between the valley portion (under 425-3) and the display area DA, and the second circuit portion TFT-P (left side) is at an outside of the valley portion (under 425-3) and comprises at least one thin film transistor TFT-P, an internal layer (208 right of valley portion) on the first circuit portion TFT-P (right side) comprises a plurality of island portions that are apart from one another in a first direction and a second direction crossing the first direction, and an external layer (208 left of valley portion) on the second circuit portion TFT-P (left side) comprises at least one groove  extending in the first direction (Figure 8, pages 5-8, paragraphs [0090]-[0123]). 
In regard to claim 2, Kim et al. teach display elements OLED on the display area  DA and comprising a pixel electrode  221 and an opposite electrode 223; and a connecting conductive layer 1270P comprising a same material as a material of the pixel electrode 221 and extending from the first circuit portion TFT-P (right side) to the second circuit portion TFT-P (left side), and the connecting conductive layer 1270P comprises a plurality of holes 1270H (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 3, Kim et al. teach the external layer (208 left of valley portion) covering the plurality of holes 1270H (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 4, Kim et al. teach the external layer (208 left of valley portion) divided into a plurality of pattern portions by the at least one groove 208H, and the plurality of pattern portions covers the plurality of holes 1270H (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 5, Kim et al. teach the external layer (208 left of valley portion) comprising a same material as a material of a pixel defining layer, the pixel defining layer defining an emission area (at OLED) of the display elements OLED and covering edges of the pixel electrode, and an upper external layer 230 located on the external layer (208 left of valley portion) (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 6, Kim et al. teach the internal layer (208 right of valley portion) and the external layer (208 left of valley portion) separated from each other by the valley portion (under 425-3) (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 7, Kim et al. teach a first external insulating layer (207 left of valley portion) between the second circuit portion TFT-P (left side) and the external layer (208 left of valley portion) (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 8, Kim et al. teach a display device 10 comprising:  a substrate 100 comprising a display area DA and a non-display area PA; a circuit portion 110 on the non-display area PA, the circuit portion 110 comprising a first circuit portion TFT-P (right side) and a second circuit portion TFT-P (left side); a valley portion (under 425-3) separating the first circuit portion TFT-P (right side) and the second circuit portion TFT-P (left side) from each other; and a thin film encapsulation layer 300 sealing the display area DA, the thin film encapsulation layer 300 extending from the display area DA to the valley portion (under 425-3), wherein the first circuit portion TFT-P (right side) is between the valley portion (under 425-3) and the display area DA, and the second circuit portion TFT-P (left side) is at an outside of the valley portion (under 425-3), an internal layer (208 right of valley portion) on the first circuit portion TFT-P (right side) comprises a plurality of island portions that are apart from one another in a first direction and a second direction crossing the first direction, and an external layer (208 left of valley portion) on the second circuit portion TFT-P (left side) comprises at least one groove extending in the first direction, a first external insulating layer (207 left of valley portion) between the second circuit portion TFT-P (left side) and the external layer (208 left of valley portion), and a second external insulating layer (206 left of valley portion) is between the first external insulating layer (207 left of valley portion) and the external layer (208 left of valley portion) (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 10, Kim et al. teach a dam portion 180 around the valley portion (under 425-3) (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 11, Kim et al. teach the dam portion 180 comprising a plurality of dams, and the plurality of dams extending in the second direction (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 12, Kim et al. teach the at least one groove (208H left of valley portion) of the external layer (208 left of valley portion) surrounding the valley portion (under 425-3) (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 13, Kim et al. teach the thin film encapsulation layer 300 comprising at least one inorganic encapsulation layer 310/330 and at least one organic encapsulation layer 320 (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 14, Kim et al. teach an input sensor 410/425 on the thin film encapsulation layer 300 (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 15, Kim et al. teach the input sensor 410/425 comprising touch wiring 425 on the non-display area PA (Figure 8, pages 5-8, paragraphs [0090]-[0123]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (US 2019/0237533 A1) as applied to claims 1-8 and 10-15 above, and further in view of Lee et al. (US 2018/0287093 A1).
In regard to claim 16, Kim et al. teach a display device 10 comprising: a substrate 100 comprising a display area DA and a non-display area PA; a valley portion (under 425-3) around the display area DA in the non-display area PA, the valley portion (under 425-3); a circuit portion 110, the circuit portion 110 extending in a first direction and comprising at least one thin film transistor TFT-P; an external layer (208 left of valley portion) comprising at least one groove 208H extending in the first direction on the circuit portion 110; a plurality of dams 180 at an outside of the valley portion (under 425-3), the plurality of dams 180 extending in a second direction crossing the first direction; and a thin film encapsulation layer 300 sealing the display area DA, the thin film encapsulation layer 300 extending to the non-display area PA (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 17, Kim et al. teach display elements OLED on the display area DA and comprising a pixel electrode 221 and an opposite electrode 223; and connecting conductive layer 1270P on the circuit potion 110 and comprising a same material of the pixel electrode 221, and the connection conductive layer 1270P comprising a plurality of holes 1270H (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 18, Kim et al. teach the external layer (208 left of valley portion) covering the plurality of holes 1270H (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 19, Kim et al. teach the external layer (208 left of valley portion) divided into a plurality of pattern portions by the at least on groove (208H left of valley portion) (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
In regard to claim 20, Kim et al. teach the plurality of pattern portions covering the plurality of holes 1270H (Figure 8, pages 5-8, paragraphs [0090]-[0123]).
However, Kim et al. fail to teach the valley portion comprising a first valley area and a second valley area facing each other; a circuit portion at an outside of at least one of the first valley area and the second valley area; and a plurality of dams at an outside of the valley portion between the first valley area and the second valley area of the valley portion.
Lee et al. teach the valley portion 120 comprising a first valley area (120 left side) and a second valley area (120 right side) (See Figure 1) facing each other; a circuit portion 190 (118/119/129) at an outside of at least one of the first valley area (120 left side) and the second valley area (120 right side); and a plurality of dams 190 (118/119/120 at an outside of the valley portion 120 between the first valley area (120 left side) and the second valley area (120 right side) of the valley portion 120 (Figures 1 and 3, pages 2-4, paragraphs [0020]-[0058]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device structure as taught by Kim et al. with the display device having the valley portion comprising a first valley area and a second valley area facing each other; a circuit portion at an outside of at least one of the first valley area and the second valley area; and a plurality of dams at an outside of the valley portion between the first valley area and the second valley area of the valley portion as taught by Lee et al. to improve image quality (page 1, paragraph [0005]).

Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Park et al. (US 2020/0194534 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
June 28, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822